                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


DEMETRIS GRANT,

                   Petitioner,

      v.                                          Case No. 18-cv-1709-pp

RICHARD SCHMIDT,

                   Respondent.


ORDER OVERRULING PETITIONER’S OBJECTION (DKT. NO. 6), ADOPTING
 MAGISTRATE JUDGE DUFFIN’S REPORT AND RECOMMENDATION (DKT.
  NO. 5) AND DISMISSING PETITION FOR FAILURE TO EXHAUST STATE
                         COURT REMEDIES


I.    BACKGROUND

      On October 26, 2018, the petitioner, representing himself, filed a petition

for a writ of habeas corpus under 28 U.S.C. §2241. Dkt. No. 1. The petition

alleges that (1) officers used suggestive procedures to have the victim identify

the defendant; (2) the judge or court commissioner did not sign the probable

cause determination forms; (3) the petitioner’s bail is excessive; and (4) he has

not received adequate representation from his lawyer. Dkt. No. 1 at 6-7.

      On October 31, 2018, Magistrate Judge William E. Duffin issued an

order allowing the petitioner to proceed without prepayment of the filing fee,

but recommending that this court dismiss the petition because the petitioner

failed to exhaust his state court remedies. Dkt. No. 4. Judge Duffin found that

while 28 U.S.C. §2241(c)(3) does not explicitly require exhaustion (as 28 U.S.C.


                                        1
§2254 does), federal courts commonly apply the exhaustion doctrine to

petitions under 28 U.S.C. §2241. Id. at 2 (citing Blanck v. Waukesha Cty., 48

F. Supp. 2d 859, 860 (E.D. Wis. 1999); Neville v. Cavanagh, 611 F.2d 673, 675

(7th Cir. 1979)). He further noted that the exhaustion doctrine required the

petitioner to use all available state procedures to pursue his claims before

seeking federal habeas relief and that a petitioner would be found to have

exhausted his remedies before trial only in “special circumstances.” Id. (quoting

Blanck, 48 F. Supp. 2d at 860). Judge Duffin observed that his review of the

circuit court dockets for the petitioner’s pending cases showed that the

petitioner had not “sought relief in any Wisconsin appellate court for the issues

he now raises, much less that he has exhausted his remedies in state court.”

Id. at 3.

       Sixteen days later, the petitioner filed an objection to Judge Duffin’s

report and recommendation. Dkt. No. 6. The petitioner argued that he had

exhausted his state remedies, “[i]f a print out of CCAP is shown that motions &

letters were sent to court with regards to this.” Id. He further contended that he

shouldn’t be subject to the exhaustion requirement because he is trying to

exhaust his state court remedies, but his lawyer will not bring the motions for

him. Id.

II.    ANALYSIS

       The court reviews objections to a magistrate judge’s report and

recommendation de novo. 28 U.S.C. §636(b)(1). The petitioner has challenged

Judge Duffin’s determination that he must exhaust his state remedies, and has

                                         2
argued that even if Judge Duffin is right that he has to exhaust his state

remedies, his lawyer’s representation excuses the exhaustion requirement. Dkt.

No. 6.

         The petitioner alleges that he is being held in violation of the laws of the

United States in state court cases “18CF5557” and “18CF3925.” Dkt. No. 1 at

2. A check of the Wisconsin Circuit Court Access program shows that the

petitioner has three open cases: 2017CF003925, 2017CF005217, and

2017CF005557. http://wcca.wicourts.gov (last visited February 26, 2019). All

three cases are scheduled for trial in Milwaukee County Circuit Court on April

29, 2019. Id.

         “The appropriate vehicle for a state pre-trial detainee to challenge his

detention is [28 U.S.C.] §2241.” Jackson v. Clements, 796 F.3d 841, 843 (7th

Cir. 2015). As Judge Duffin noted, the statute itself does not contain an

exhaustion requirement like §2254, its post-trial counterpart. Dkt. No. 5 at 2;

see also 28 U.S.C. §2241(c)(3). As early as 1979, however, courts in the

Seventh Circuit have found that the exhaustion doctrine applies to pre-trial

habeas petitions. Neville, 611 F.2d at 675 (citing Braden v. 30th Judicial

Circuit Court of Ky., 410 U.S. 484, 489-92 (1973); see also U.S. ex rel. Parish v.

Elrod, 589 F.2d 327, 329 (7th Cir. 1979)). Citing interests of “comity”—in other

words, harmony or collaboration—between state courts and federal courts, the

Seventh Circuit has “emphasize[d] the imprudence of using habeas corpus in

the absence of extraordinary circumstances to wrest from the state courts the

primary responsibility of remedying constitutional violations committed by

                                           3
state law enforcement officials.” Id. F.2d at 329. The law that binds this court,

then, is that the exhaustion of state remedies requirement “applies to pre-trial,

as well as post-trial, habeas corpus petitions.” Id.; see also Blanck, 48 F. Supp.

2d at 860.

      “The exhaustion doctrine requires a petitioner to use all available state

procedures to pursue his claim before seeking federal habeas corpus relief.”

Blanck, 48 F. Supp. 2d at 860. “In most cases courts will not consider claims

that can be raised at trial and in subsequent state proceedings.” Id. Only in

“special circumstances” will a court find that a petitioner has exhausted his

state remedies prior to trial. Elrod, 589 F.2d at 329. Courts have found “special

circumstances” only where the petitioner faces a double jeopardy issue or

alleges a speedy trial violation. Fullivore v. Glass, No. 4:16-CV-2143-PLC, 2017

WL 633851, at *2 (E.D. Mo. Feb. 16, 2017) (citing Blanck, 48 F. Supp. 2d at

860; Braden, 410 U.S. at 488).

      The petitioner argues that he exhausted his state court remedies,

because he filed motions and letters in the state court regarding the issues he

raises in the federal petition. Dkt. No. 6 at 1. In order to exhaust a state court

remedy, however, a petitioner must raise his claims “through one full round of

state court review . . . .” Richardson v. Lemke, 745 F.3d 258, 272 (7th Cir.

2014) (quoting Gray v. Hardy, 598 F.3d 324, 330 (7th Cir. 2010)). It is not

enough to file a motion before the trial court. To exhaust his remedies, the

petitioner must allow the trial court, the Wisconsin Court of Appeals and the

Wisconsin Supreme Court the opportunity to rule on his claims.

                                         4
      The petitioner also argues that he is trying to exhaust his remedies, but

that his lawyer is not adequately representing him. Dkt. No. 6. The fact that

the petitioner is not happy with the representation his state lawyer is giving

him does not constitute a “special circumstance.” A person who is not satisfied

with his lawyer’s work on his behalf should address those concerns with the

lawyer. The Wisconsin Circuit Court Access program shows that on October

25, 2018—the day before the petitioner filed his federal habeas case, the trial

court allowed Attorney Givens to withdraw as the petitioner’s lawyer. Wisconsin

v. Grant, Case No. 2017CF003925 (Milwaukee County Circuit Court),

https://wcca.wicourts.gov/caseDetail.html?caseNo=2017CF003925&countyNo

=40&index=0&mode=details (last visited Feb. 20, 2019). On November 14,

2018, the State Public Defender appointed the petitioner a new lawyer. That

was the day before the court received the petitioner’s objection to Judge

Duffin’s report. Hopefully the petitioner is more comfortable with his new

counsel.

      One way or the other, the petitioner still has remedies in the state court.

He can ask his new attorney to file a motion in state court and (assuming that

doing so does not violate the attorney’s ethical responsibilities) the attorney can

bring the motion to the state court’s attention. If the trial court rules against

him, he can bring his claims to the Wisconsin Court of Appeals. If the appellate

court rules against him, he can raise a petition for certiorari in the Wisconsin

Supreme Court.




                                         5
       Because these remedies remain available to the petitioner, he has not

exhausted them in state court, and there are no “extraordinary circumstances”

that excuse that failure to exhaust. The petitioner may come to federal court

only after he has exhausted his state remedies.

III.   CONCLUSION

       The court OVERRULES the petitioner’s objection. Dkt. No. 6.

       The court ADOPTS Judge Duffin’s report and recommendation. Dkt. No.

5.

       The court ORDERS that the petitioner’s §2241 petition is DISIMISSED

for failing to exhaust his state remedies.

       Dated in Milwaukee, Wisconsin this 26th day of February, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         6
